PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/668,906
Filing Date: 30 Oct 2019
Appellant(s): Andrews et al.



__________________
David A. Cornett
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02 August 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Claims 26-51 are not patentable and are obvious under AIA  35 U.S.C. 103.
1. Lisseman, Bosch and/or Gohng teaches, suggests or makes obvious “a two-dimensional array of force sensors arranged to have a length and a width, the two-dimensional array of force sensors being disposed on a first surface of a circuit board” and “at least one light source disposed on the first surface of the circuit board adjacent the two-dimensional array of force sensors and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated,” as these features are recited in Claim 26.

The applied references disclose or render obvious all of the features of independent Claim 26.

In response to Appellant’s argument regarding the applied references and disclose or render obvious all features of independent claim 26 (Appeal Brief, p. 9), the examiner respectfully disagrees and submits that all features of independent claim 26 are taught and/or suggested by the cited references, as discussed below and in the 25 February 2021 final Office action (“final Office action”).

The applied references disclose or render obvious in combination with all of the features of independent Claim 26 both recited claim features, “the two-dimensional array of force sensors” and the “at least one light source” are “disposed on the first surface of the circuit board” as recited in Claim 26


Appellant argues:
“Claim 26 recites, ‘a two-dimensional array of force sensors arranged to have a length and a width, the two-dimensional array of force sensors being disposed on a first surface of a circuit board[,]’ and ‘at least one light source disposed on the first surface of the circuit board adjacent the two-dimensional array of force sensors and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated[.]’ Appellant submits that these features, asserted in the Office Action to be taught by Gohng, are not taught, suggested or made obvious over Gohng or by Gohng in any combination with Lisseman and/or Bosch.” (Emphasis added.) (Appeal Brief, p. 11)



The examiner respectfully disagrees and submits that the recited features are taught and/or suggested by Lisseman in view of Bosch and Gohng.  More specifically, paragraph [0046] and figures 2 and 3 of Lisseman teach “a two-dimensional force sensitive layer (38) arranged to have a length and a width, the two-dimensional force sensitive layer (38) being disposed on a surface (40)” (final Office action, p. 7) and paragraphs [0046], [0050], [0055], [0058], and [0059] and figures 2-4, 6, and 7 further teach “at least one light source (24) adjacent the two-dimensional force sensitive layer (38) and adjacent a lower surface of the touch interface plate (36) such that at least a portion of the touch interface plate (36) is illuminated” (final Office action, pp. 7-8; see also FIG. 12 and [0065]).  Also, paragraphs [0049] and [0050] and figures 7 and 8 of Bosch teach “a two-dimensional array of force sensors (110a-110j) arranged to have a length and a width; and at least two of the force sensors (e.g., 110a and 110b) of the two-dimensional array of force sensors (110a-110j)” (final Office action, p. 8).  In addition, paragraph [0101] and figures 7 and 14 of Gohng teach “a force sensor (400) being disposed on a first surface (210) of a circuit board (200)” and paragraph [0106] and figures 5, 14, and 15 further teach “at least one light source (340) disposed on the first surface (210) of the circuit board (200)” (final Office action, p. 10; see the two-dimensional array of force sensors being disposed on a first surface of a circuit board” (the two-dimensional force sensitive layer taught by Lisseman substituted by the two-dimensional array of force sensors taught by Bosch and combined with the force sensor and first surface of a circuit board taught by Gohng) (final Office action, p. 11) and “at least one light source disposed on the first surface of the circuit board adjacent the two-dimensional array of force sensors and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated” (the at least one light source and two-dimensional force sensitive layer taught by Lisseman with the two-dimensional force sensitive layer substituted by the two-dimensional array of force sensors taught by Bosch and combined with the at least one source light and the first surface of the circuit board taught by Gohng) (emphasis added) (final Office action, pp. 7-11).

	Appellant further argues:

“Unlike the claimed invention, Gohng discloses multiple boards (e.g., 210, 220, 230, 240) connected to each other in some way. There is at least the main board, 210, the sensing board 220, the flexible board 230, and the knob board 240.” (Appeal Brief, p. 12)

“… Gohng clearly teaches the ‘push switch units’ 400 are on one board (the main board 210), and the light sources 340 are on a separate board (the knob board 240). Th[u]s, the Examiner is incorrect in stating in the Office Action that Gohng teaches ‘a two-dimensional array of force sensors arranged to have a length and a width, the two-dimensional array of force sensors being disposed on a first surface of a circuit board[,]’ and ‘at least one light source disposed on the first surface of the circuit board adjacent the two-dimensional array of force sensors and adjacent a lower surface of the touch interface plate such that at least a portion of the touch interface plate is illuminated,’ as these features are recited in Claim 26.” (Emphasis in the original.) (Appeal Brief, p. 15)


“Thus, in the present claims the array of force sensors and the light source are disposed on the same first surface of a single circuit board, which is not taught or suggested by Gohng.” (Appeal Brief, p. 15)


The examiner respectfully disagrees and submits that the arguments are not commensurate with the claim language.  Appellant argues that “Gohng clearly teaches the ‘push switch units’ 400 are on one board (the main board 210), and the light sources 340 are on a separate board (the knob board 240)” (Appeal Brief, p. 15).  However, the claim language requires the two-dimensional array of force sensors and at least one light source be disposed on a first surface of a circuit board but does not define how they are disposed on a first surface of a circuit board nor require they be disposed directly on a first surface of a circuit board.  As illustrated in the annotated drawings below, force sensor 400 is disposed on first surface 210 of circuit board 200 (i.e., 410 of force sensor 400 is disposed on first surface 210 of circuit board 200; also, 420 of force sensor 400 is disposed on first surface 210 of circuit board 200 via other elements) and at least one light source 340 is disposed on the first surface 210 of the circuit board 200 (i.e., at least one light source 340 is disposed on the first surface 210 of the circuit board 200 in a diagonal direction via other elements; also, at least one light source 340 is disposed on the first surface 210 of the circuit board 200 via other elements).  (See final Office action, pp. 3-4 and 10).

[AltContent: arrow]
    PNG
    media_image2.png
    441
    834
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    612
    908
    media_image3.png
    Greyscale



See also:

    PNG
    media_image4.png
    912
    750
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    1570
    1930
    media_image5.png
    Greyscale



Also, the examiner respectfully disagrees and submits that the arguments are not commensurate with the rejections and that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  More specifically, Gohng teaches “a force sensor being disposed on a first surface of a circuit board” and “at least one light source disposed on the first surface of the circuit board”, as discussed above and on pages 3-4 and 10 of the final Office action.  Further, Lisseman as modified by Bosch and Gohng teaches 

Appellant also argues:

“As such, Appellant submits that Claim 26 is not taught, suggested or made obvious over Lisseman in view of Bosch, further in view of Gohng. Furthermore, Claims 27-51 depend either directly or indirectly from Claim 26 and include all of the limitations of the base claim and any intervening claim. Therefore, Claims 27-51 are also in a form for allowance.” (Appeal Brief, p. 15)

	The examiner respectfully disagrees and submits that all features of independent claim 26 are taught and/or suggested by Lisseman as modified by Bosch and Gohng, as discussed above and in the final Office action (see pp. 3-4 and 6-12).  As such, claim 26 is not allowable.  In addition, claims 27-51, which depend from claim 26, are not allowable by virtue of their individual dependencies from claim 26, and as discussed in the final Office action.

2. Gohng Would Work For Its Intended Purpose.

	Appellant argues:
“Gohng Would Not Work For Its Intended Purpose If The Light Source And The Force Sensors Were Placed On The Same Board.” (Appeal Brief, p. 16)

	The examiner respectfully submits that the argument is not commensurate with the rejections as the rejections do not require “put[ting] the light source on the main board 210”, as proposed in the disposed on the first surface of the circuit board, which is taught by Lisseman in view of and Bosch and Gohng, as discussed above and in the final Office action (see pp. 3-4 and 7-11).  With respect to Gohng, force sensor 400 (410 and 420) is disposed on first surface 210 of circuit board 200 (i.e., 410 is disposed on first surface 210; also, 420 is disposed on first surface 210 via other elements) and at least one light source 340 is disposed on the first surface 210 of the circuit board 200 (i.e., 340 is disposed on the first surface 210 in a diagonal direction via other elements; also, 340 is disposed on the first surface 210 via other elements), as discussed above and in the final Office action (see pp. 3-4 and 10).

3. At the Time of The Invention, A Person of Ordinary Skill in The Art Would Be Motivated to Combine the References to Arrive at the Claimed Invention.


Appellant argues:

“… Appellant submits that there would be no motivation to combine the single-board devices of Lisseman and Bosch with the multi-board device of Gohng.”  (Appeal Brief, p. 16)


The examiner respectfully disagrees and submits that the motivation to combine Gohng with Lisseman as modified by Bosch is to provide a simple structure to provide force sensor feedback to a user. (see Gohng: [0003]; final Office action, p. 12).
Further, the examiner respectfully submits that Gohng discloses: “The circuit board unit 200 may be formed as a single board, but in this embodiment, takes a structure having a plurality of boards.”  ([0080]; see also [0139]).

Appellant also argues:
“And, as noted above, Gohng does not teach ‘a force sensor being disposed on a first surface of a circuit board; wherein a lower surface of a touch interface plate is spaced apart 

The examiner respectfully disagrees and submits that the recited features are taught by Gohng, as discussed above and in the final Office action (see pp. 3-4 and 10).

Appellant further argues:
“Furthermore, the Examiner has parsed disclosure material from 12 separate references in various combinations to form the obviousness-based rejections of the claims. At the time of the invention, no person of ordinary skill in the art would be motivated to combine 12 separate references to arrive at the claimed invention.”  (Appeal Brief, p. 17) 

The examiner respectfully disagrees and submits that all features of independent claim 26 and dependent claims 27-51 are taught and/or suggested by the cited references, as discussed above and in the final Office action, and the motivations to combine the references are as also discussed above and in the final Office action.  The examiner also respectfully notes that of the cited references, Lisseman, Bosch, and Gohng are cited for independent claim 26 and twelve dependent claims, an additional reference is cited for twelve other dependent claims, and a further reference is cited for one other dependent claim.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Karin Kiyabu/
Patent Examiner, Art Unit 2626
19 November 2021


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.